NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOHN JEROME SPEIGHTS, JR.,         )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-3116
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 6, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Christopher
Nash, Judge.



PER CURIAM.

             Affirmed. See State v. Drawdy, 136 So. 3d 1209 (Fla. 2014); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Carlyle v. State, 945 So. 2d 540 (Fla. 2d DCA

2006); Coughlin v. State, 932 So. 2d 1224 (Fla. 2d DCA 2006) (en banc); Shortridge v.

State, 884 So. 2d 321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d

DCA 2002); Schwenn v. State, 898 So. 2d 1130 (Fla. 4th DCA 2005).



SILBERMAN, VILLANTI, and ATKINSON, JJ., Concur.